IN TI-[E SUPREME COURT OF THE STATE OF DELAWARE

FREDERICK W. SMITH, JR., §
§
Def`endant BeloW- § No. 325, 2017
Appellant, §
§
v. § Court BeloW_Superior Court
§ of the State of Delaware
STATE OF DELAWARE, §
§ Cr. ID 93007368DI (N)
Plaintiff Below- §
Appellee. §

Submitted: August 21, 2017
Decided: September 26, 2017

Before STRINE, Chief Justice; SEITZ and TRAYNOR, Justices.
QL]M

This 26th day of September 2017, upon consideration of the
appellant’s opening brief and the State’s motion to affirm, it appears to the
Court that:

(l) In 2009, this Court enjoined the appellant, Frederick Srnith,
from filing appeals or Writs in this Court relating to his 1993 convictionsl
unless he first sought leave of the Court and filed a sworn affidavit

containing the certifications required by 10 Del. C. § 8803(€).2 In 2014, this

 

l Smith v. State, 2009 WL 2888258 (Del. Sept. 10, 2009).

2 Section 8803(e) provides that if the Court finds a litigant to have abused its processes,
then it may enjoin a litigant from future filings unless the litigant files an affidavit
certifying, among other things, that the issues sought to be raised have never been raised

Court directed the Clerk of the Court to refuse any initial filing from Smith
unless it Was accompanied by the filing fee or a completed motion to
proceed informal pauperis (IFP), and the IFP motion was first granted by the
Court.3

(2) In this case, Smith filed his opening brief on appeal together
with his notice of appeal and IFP motion on August 16, 2017, which had the
effect of triggering the State’s obligation to file either an answering brief or
a motion to affirm. Before this Court had the opportunity to rule on Smith’s
IFP motion and determine if his appeal would be allowed to proceed, the
State filed its motion to affirm on August 21, 2017.

(3) After careful consideration of the parties’ respective positions
on appeal, it is clear that the judgment below should be affirmed on the basis
of and for the reasons set forth in the Superior Court’s well-reasoned
decision dated July 26, 2017. The Superior Court’s denial of Smith’s
motion for correction of illegal sentence is controlled by settled Delaware
law that Smith, acting with due diligence, should have found. We find the
sworn certifications contained in Smith’s IFP motion to be false. Thus, we

deny his IFP motion nunc pro tunc.

 

or disposed of by any court and that the litigant has no reason to believe that the claims
are foreclosed by existing law.
3 In re Smith, 2014 WL 2503824 (Del. May 29, 2014).

NOW, THEREFORE, IT IS ORDERED that the State’s motion to
affirm is GRANTED. The judgment of the Superior Court is AFFIRMED.
Smith’s IFP motion is DENIED. The Clerk of the Court is directed to refuse
for docketing, and return to Smith, any future notice of appeal or petition for
a writ unless it is accompanied by the filing fee or by a completed motion to
proceed in forma pauperis. No action will be required by the State in any
new matter until Smith has paid the filing fee or this Court has granted his
IFP motion.

BY TI-IE COURT:

/s/ Garv F. T raynor
Justice